COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Overton


THERESA LOUISE BEDARD
                                               MEMORANDUM OPINION *
v.   Record No. 3199-96-1                          PER CURIAM
                                                  JULY 1, 1997
MICHAEL SCOTT BEDARD


           FROM THE CIRCUIT COURT OF THE CITY OF CHESAPEAKE
                    V. Thomas Forehand, Jr., Judge

            (Barry Kantor; Christie & Kantor, on brief),
            for appellant.
            No brief for appellee.



     Theresa Louise Bedard (wife) appeals the decision of the

circuit court denying her spousal support.    Wife contends that

the trial court erred in (1) denying her spousal support where

there was no bar to support and she received a divorce from

Michael Scott Bedard (husband) on the grounds of desertion; and

(2) failing to reserve her right to spousal support in the event

of a change in circumstances.    Upon reviewing the record and

opening brief, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.

 Rule 5A:27.
                            Spousal Support

     The evidence was received by a commissioner in chancery, who

recommended that the parties' respective requests for spousal

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
support be denied.   The commissioner noted that the parties were

married for less than five years, that wife had supported herself

prior to the marriage, and that there was no change in her

standard of living prior to, during, or after the marriage.     The

parties' monthly net incomes were $1,907 and $1,215,

respectively, for husband and wife.    The commissioner noted that

he had considered the statutory factors and husband's desertion

of wife.
     The trial court reviewed the commissioner's report and heard

argument on the parties' exceptions.    The court found that the

evidence supported the commissioner's recommendation that both

parties be denied spousal support.
          In awarding spousal support, the chancellor
          must consider the relative needs and
          abilities of the parties. He is guided by
          the nine factors that are set forth in Code
          § 20-107.1. When the chancellor has given
          due consideration to these factors, his
          determination will not be disturbed on appeal
          except for a clear abuse of discretion.


Collier v. Collier, 2 Va. App. 125, 129, 341 S.E.2d 827, 829

(1986).    We cannot say the court's denial of spousal support to

wife was a clear abuse of discretion.
                       Reservation of Support

     Wife contends that the trial court erred by failing to

reserve her right to seek spousal support in the future.     She

admits she did not request a reservation of support in her bill

of complaint, but argues that the request was implied in her

request for spousal support.   We disagree.     Nowhere in wife's



                                  2
initial bill of complaint, in her exceptions to the

commissioner's report, or in her motion to rehear did wife

request a reservation of support.    While wife asserts that she

requested a reservation during oral argument on the exceptions to

the commissioner's report, we have no transcript of that hearing.

Wife included in her exceptions to the court's final decree "the

refusal of the Court to grant [wife] an award of spousal support,

or at least a reservation of right to receive an award of spousal

support upon a change of circumstances," but nothing in the text

of the order refers to wife's request for a reservation of

support.
     Wife bears the burden to establish her affirmative request

for a reservation of support by record proof.   Nothing in the

record before us indicates that wife made a timely request.    The

court is not obligated to reserve support sua sponte.    See

Thomasson v. Thomasson, 225 Va. 394, 397 n.1, 302 S.E.2d 63, 65

n.1 (1983); D'Auria v. D'Auria, 1 Va. App. 455, 462, 340 S.E.2d
164, 168 (1986).   Therefore, wife has not demonstrated that the

trial court committed reversible error in failing to reserve

spousal support.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                         Affirmed.




                                 3